Citation Nr: 1827643	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-32 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to December 14, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to September 15, 2011, to include on an extraschedular basis.

3.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

4.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The October 2011 rating decision granted service connection for chronic headache disorder (rated as 30 percent disabling) and bilateral knee degenerative joint disease (each knee rated as 10 percent disabling), effective November 8, 2008.  The Veteran appealed both the ratings and effective date via a December 2011 notice of disagreement.  

In April 2015, the Board adjudicated the issues of a higher rating and earlier effective date for chronic headache disorder.  Those issues are no longer on appeal.  

Additionally, the Board's April 2015 decision remanded the issues of an earlier effective date for the service-connected bilateral knee disability and higher ratings for gastrectomy with hiatal hernia and reflux and a residual scar of the gastrectomy, for issuance of a statement of the case, per Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The RO issued statements of the cases for these issues in February 2018.  VA has not received a substantive appeal with regard to these statements of the case.  Accordingly, these issues are not currently for consideration.

The Board's April 2015 decision further remanded the issues of a higher rating for the service-connected bilateral knee disability (as intertwined with the issues of an earlier effective date for the same issue) and entitlement to a TDIU (for development).  Thereafter, a February 2018 rating decision granted entitlement to a TDIU, but only from December 14, 2011, forward.  This was not a full grant of the benefit sought; therefore, the appeal with regard to the issue of TDIU continues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of higher ratings for the bilateral knee disability and entitlement to TDIU prior to September 15, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From September 15, 2011, forward, the Veteran's service-connected disabilities were as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU on a schedular basis have been met from September 15, 2011, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As mentioned in the Introduction, a February 2018 rating decision granted entitlement to a TDIU, but only from December 14, 2011, forward.  

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

From September 15, 2011, to December 14, 2011, the Veteran had a combined disability rating of 70 percent with his chronic headache disorder rated as 50 percent disabling.  As such, during that period, he met the criteria for consideration for entitlement to a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The Veteran has stated that he last worked full-time in January 2009, at which time, according to him, he became too disabled to work.  See 07/21/2016 and 04/03/2017, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  At the time, the Veteran worked as a technician for a truck company.  Id.  He also reported prior work as a truck driver.  Id. 

For the period between September 15, 2011, and December 14, 2011, the Veteran is service-connected for gastrectomy with hiatal hernia and reflux (20 percent disabling); chronic headache disorder, residual of skull fracture (50 percent disabling); bilateral knee degenerative joint disease (each knee, 10 percent disabling); and residual scar from gastrectomy (noncompensable).  

In his TDIU application, the Veteran identified his gastrointestinal and headaches disabilities as the disabilities that prevent him from securing or following a substantially gainful occupation.  Id.  At a September 2011 VA examination, he also identified his bilateral knee disability as a cause for his retirement.

A review of the relevant of the evidence establishes that the Veteran's bilateral knee disability limits his ability to engage in weight-bearing work.  See September 2011 VA examination.  A March 2010 VA examiner indicated that the Veteran headaches had had a significant effect on the Veteran's occupation.  In detail, they had resulted on decreased concentration and pain.  As noted by the examiner, when the Veteran drove long-distance trucks, he would have to pull over at a rest stop and sleep or rest for two to four hours until the headache cleared.  A September 2011 VA examination further indicates that the Veteran's headaches had resulted in increased absenteeism and a reassignment of duties.

Based on the above, and resolving any doubt in the Veteran's favor, the Board finds that, from September 15, 2011, forward, the Veteran's service-connected disabilities rendered him unemployable for purposes of a TDIU.  Although some evidence suggests that the Veteran might have been able to do sedentary work, the Board finds that such option is not realistic given the Veteran's education level and previous work experience.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that, from September 15, 2011, forward, the Veteran's service-connected disabilities were as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, TDIU is warranted from that date, forward.

As explained in the Remand section, the Veteran does not meet the schedular criteria for consideration of a TDIU prior to September 15, 2011.  Further, the Board is remanding the issue of higher rating for the Veteran's service-connected bilateral knee disability.  As development of this issue could affect the Veteran's combined disability rating during the relevant time period, the Board will defer adjudication of the issue of entitlement to a schedular TDIU prior to September 15, 2011.  In addition, the Board is remanding the issue of entitlement to an extraschedular TDIU prior to September 15, 2011, for appropriate action.


ORDER

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) is granted from September 15, 2011.


REMAND

As mentioned in the introduction, the October 2011 rating decision granted service connection for bilateral knee degenerative joint disease, effective November 8, 2008.  The Veteran seeks a higher initial rating for this disability.  

The Board's April 2015 remand included the issue of a higher rating for the Veteran's bilateral knee disability.  The RO, however, did not readjudicate this issue prior to returning the case to the Board.  See 02/20/2018, SSOC. 

The Board further notes that Veteran last underwent a VA examination in May 2012.  Since then, VA treatment records show continued treatment for knee pain, particularly in the left knee.  Moreover, in June 2016, subsequent to the Board's April 2015 remand, the United States Court of Appels for Veterans Claims held, in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  Given that almost six years have passed since the last VA examination and in light of the Correia decision, the best course of action is to schedule the Veteran for a new VA examination.

As a result of this decision, the Veteran is in receipt of a TDIU from September 15, 2011, forward.  The issue of a TDIU prior to that date remains on appeal. 

The present appeal stems from a claim received November 8, 2008.  Between that date and September 15, 2011, the Veteran's combined disability rating is 60 percent.  As such, he does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director of the Compensation Service for extraschedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran has stated that he last worked full-time in January 2009, date in which, according to him, he became too disabled to work and last worked.  See 07/21/2016 and 04/03/2017, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  At the time, he worked as a technician for a truck company.  Id.  He also reported prior work as a truck driver.  Id. 

For the period between November 8, 2008, and September 15, 2011, the Veteran is service-connected for gastrectomy with hiatal hernia and reflux (20 percent disabling); chronic headache disorder, residual of skull fracture (30 percent disabling); bilateral knee degenerative joint disease (each knee, 10 percent disabling); and residual scar from gastrectomy (noncompensable).  In his TDIU application, he identified his gastrointestinal and headaches disabilities as the disabilities that prevent him from securing or following a substantially gainful occupation.  Id.  At a September 2011 VA examination, the Veteran also identified his bilateral knee disability as a cause for his retirement.

Resolving doubt in favor of the Veteran, the Board finds that there is evidence of unemployability due service-connected disabilities.  Specifically, the evidence suggests that the Veteran's service-connected disabilities, particularly his headaches and bilateral knee disabilities, contributed to his decision to stop working and retire.  In this regard, a March 2010 VA examination indicates that the Veteran's headaches interfered with his work as a truck driver by forcing to hip to stop at a rest stop and sleep for two to four hours while the headache cleared.  Additionally, a September 2011 VA examination indicates that he Veteran's headaches had resulted in a reassignment of work duties and increased absenteeism.  With regard to the Veteran's knees, the March 2010 VA examination indicates that his knee disability resulted in decreased mobility and pain, and had a moderate effect of the Veteran's ability to drive.  In view of the above, the Veteran's claim must be referred to the Director of the Compensation Service for extraschedular consideration of a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral knee disability.  The examiner should note review of the claims file.

The examiner is requested to address the following:

The examiner should measure and record all subjective and objective symptomatology, to include any limitation of motion or ankylosis and any functional impairment.  The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  This information is required by VA regulations as interpreted by the courts.  

Additionally, the examiner should determine the effective range of motion in the Veteran's knees and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test. If any of these findings are not possible, please provide an explanation.

Finally, the examiner should also provide a retrospective opinion on the missing range of motion at the prior examinations.  In this regard, and to the extent possible, the examiner should estimate the passive range of motion for the Veteran's knees at the time of the prior VA examinations.  At a minimum, the examiner should estimate how far back in time the current range of motion findings go.  A complete rationale should be provided for any opinions offered.

2.  In addition, submit the issue of a TDIU prior to September 15, 2011, to the Director, Compensation Service, for extraschedular consideration of a TDIU under § 4.16(b) due to his service-connected disabilities, i.e., a determination as to whether these disabilities preclude him from securing and following gainful employment.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


